Case 3:15-cv-01054-BJD-PDB Document 256 Filed 12/01/20 Page 1 of 7 PageID 1678




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

 WENDALL HALL,

                    Plaintiff,

 v.                                               Case No. 3:15-cv-1054-J-39PDB

 LIEUTENANT PETER MEROLA,

                  Defendant.
 ________________________________

                                     ORDER
       Following a jury trial, judgment was entered in favor of Defendant. See

 Verdict (Doc. 242); Judgment (Doc. 243). As the prevailing party, Defendant

 moves for taxation of costs in the amount of $1,317.34 (Doc. 245; Motion) for

 the following items, as set forth in the Bill of Costs (Doc. 245-1; Ex. A): fees of

 the Clerk; witness and subpoena fees; fees for copies or printing; and fees for

 Plaintiff’s deposition transcript. See Ex. A at 1; Motion at 1-2. Plaintiff opposes

 the motion (Doc. 253; Resp.).

       The types of costs for which Defendant seeks reimbursement are

 recoverable under 28 U.S.C. § 1920, as Plaintiff readily acknowledges. See

 Resp. at 3-4. And Rule 54(d)(1) of the Federal Rules of Civil Procedure

 “establishes a presumption that [allowable] costs are to be awarded to a

 prevailing party.” See Chapman v. AI Transp., 229 F.3d 1012, 1038 (11th Cir.
Case 3:15-cv-01054-BJD-PDB Document 256 Filed 12/01/20 Page 2 of 7 PageID 1679




 2000) (citing Fed. R. Civ. P. 54(d)(1)). However, Plaintiff asks the Court to

 wholly deny Defendant’s motion because Plaintiff is indigent. See Resp. at 1-3.

 A district court has discretion to consider as a factor the non-prevailing party’s

 financial status if the non-prevailing party shows “clear proof” of “dire financial

 circumstances.” See Chapman, 229 F.3d at 1039. In considering the non-

 prevailing party’s financial status, a district court my not compare the parties’

 financial resources, nor may it “decline to award any costs at all.” Id.

       Upon review of the docket, the Court finds Plaintiff is indigent. The

 Court granted Plaintiff permission to proceed in forma pauperis on appeal. See

 Order (Doc. 250). In his motion seeking to proceed as a pauper (Doc. 249),

 Plaintiff declared under penalty of perjury that he was released from prison in

 mid-2019, and was thereafter civilly detained at the Florida Civil Commitment

 Center (FCCC); he has no money in his FCCC resident bank account; and he

 does not own anything of value.

       Accordingly, the Court exercises its discretion to reduce the award of

 costs by fifty percent based on Plaintiff’s demonstrated “dire financial

 circumstances.” See Chapman, 229 F.3d at 1039. See also J.B. by & through

 K.B. v. Walt Disney Parks & Resorts US, Inc., No. 614CV1900ORL22GJK,

 2017 WL 3065119, at *8 (M.D. Fla. July 19, 2017) (reducing an award by fifty

 percent); Jessup v. Miami-Dade Cty., No. 08-21571-CIV, 2011 WL 294417, at

 *2 (S.D. Fla. Jan. 27, 2011) (reducing an award by forty-five percent); Brown

                                         2
Case 3:15-cv-01054-BJD-PDB Document 256 Filed 12/01/20 Page 3 of 7 PageID 1680




 v. U.S. Dep’t of Agric., No. 6:06CV1329ORL18UAM, 2008 WL 203382, at *2

 (M.D. Fla. Jan. 23, 2008) (reducing an award by fifty percent).

         As another reason to wholly deny Defendant’s motion, Plaintiff asserts

 an award of costs would have a “chilling effect” on future litigants who suffer

 civil rights violations, citing an unreported district court order, Mamani v.

 Sánchez Berzaín, 08-21063-CIV-COHN/SELTZER, 2018 WL 7021966, at *2

 (S.D. Fla. Dec. 12, 2018) (denying a motion to tax costs because the plaintiffs

 were not only indigent but because the case was novel and complex and the

 imposition of costs against the plaintiffs, who were relatives of Bolivian

 residents allegedly massacred by the Bolivian military, would have a “chilling

 effect on future human rights litigants”). See Resp. at 3.

         Not only is Mamani factually and legally distinguishable from this one,

 but Plaintiff cites no Eleventh Circuit authority recognizing a potential

 “chilling effect” as a factor district courts may consider in ruling on a motion

 for taxation of costs. On the contrary, the Eleventh Circuit has emphasized

 Rule 54(d)(1) establishes a presumption that a prevailing party should be

 awarded costs, and courts should have a “sound basis” to override that

 presumption “since denial of costs is in the nature of a penalty.” See Chapman,

 229 F.3d at 1038-39. Moreover, according to binding Eleventh Circuit

 precedent, a district court may not “decline to award any costs at all.” Id. at

 1039.

                                        3
Case 3:15-cv-01054-BJD-PDB Document 256 Filed 12/01/20 Page 4 of 7 PageID 1681




       Finally, Plaintiff objects to some of Plaintiff’s specific requests. See Resp.

 at 3-4. For instance, Defendant requests the Clerk to tax $200.00 for “service

 of summons and subpoena.” See Ex. A at 1. Defendant does not explain or

 provide documentation for these costs, though it appears they were incurred to

 obtain the presence of Defendant’s three trial witnesses. Plaintiff does not

 dispute the dollar amount but contends subpoenas were unnecessary because

 the witnesses each work for the Florida Department of Corrections, implying

 the witnesses would have voluntarily appeared to testify at trial. Plaintiff cites

 no authority for this assertion, nor does he offer anything other than conjecture

 to show that the defense witnesses would have testified at trial if not

 subpoenaed. Given “[f]ees for service of summons and subpoena” are a taxable

 item under § 1920, and Plaintiff fails to demonstrate such costs should not be

 taxed, Plaintiff’s objection to this item is overruled. See U.S. E.E.O.C. v. W&O,

 Inc., 213 F.3d 600, 624 (11th Cir. 2000) (holding that “private process server

 fees may be taxed pursuant to §§ 1920(1) and 1921”).

       Defendant requests the Clerk to tax $454.25 for “printed or electronically

 recorded transcripts.” See Ex. A at 1. Plaintiff asserts this cost should not be

 taxed because Defendant “does not identify which transcripts are subject to

 this claim . . . or why those transcripts were reasonably necessary to the case.”

 See Resp. at 4. It is true that Defendant does not explain this item in the Bill

 of Costs. However, in his motion, Defendant clarifies that this cost was

                                          4
Case 3:15-cv-01054-BJD-PDB Document 256 Filed 12/01/20 Page 5 of 7 PageID 1682




 incurred to secure Plaintiff’s deposition. See Motion at 1-2. Because this is a

 taxable cost under § 1920, Plaintiff’s objection is overruled.

       As to the remaining item in dispute, Defendant requests the Clerk to tax

 $49.95 for copies or printing. See id.; Ex. A at 1. When the basis for certain

 costs is solely within the knowledge of the moving party, such as costs for

 photocopies, the moving party must demonstrate such costs were necessarily

 incurred. Indeed, the Bill of Costs form includes a special note advising

 prevailing parties of their obligation to provide documentation in support of a

 request for taxation of costs: “Attach to [the] bill an itemization and

 documentation for requested costs in all categories.” See Ex. A at 1. See also

 Maronda Homes, Inc. of Fla. v. Progressive Express Ins. Co., No.

 614CV1287ORL31TBS, 2015 WL 6468191, at *4 (M.D. Fla. Oct. 26, 2015) (“To

 recover for photocopy expenses, a prevailing party must produce adequate

 documentation to show that the copies at issue were reasonably intended for

 use in the case.” (quoting George v. GTE Directories Corp., 114 F. Supp. 2d

 1281, 1299 (M.D. Fla. 2000))); Powell v. Carey Int’l, Inc., 548 F. Supp. 2d 1351,

 1360 (S.D. Fla. 2008) (“The burden of establishing entitlement to photocopying

 expenses lies with the prevailing party.”). See also 28 U.S.C. § 1920(4) (“Fees

 for exemplification and the costs of making copies of any materials where the

 copies are necessarily obtained for use in the case.”).



                                         5
Case 3:15-cv-01054-BJD-PDB Document 256 Filed 12/01/20 Page 6 of 7 PageID 1683




       Defendant provides no itemization or documentation in support of the

 request to tax $49.95. In the Bill of Costs, Defendant says he incurred these

 costs for “[f]ees and disbursements for printing.” See Ex. A at 1. Confusingly,

 in the motion, Defendant says he seeks reimbursement of “copy costs for

 exemplification of Defendant’s docket filings,” but no additional explanation is

 provided. See Motion at 1-2. Given the lack of explanation and documentation,

 the Court is unable to assess whether these costs were reasonably necessary

 or whether the rate of copying/printing was reasonable. Therefore, Plaintiff’s

 objection to this item is sustained, and the Court will deny Defendant’s motion

 as to the copying/printing costs in the amount of $49.95.

       For the reasons discussed, Defendant’s motion (Doc. 245) is granted in

 part and denied in part. The Clerk is directed to enter a cost judgment

 providing that the prevailing party, Defendant Peter Merola, recover from the

 non-prevailing party, Plaintiff Wendall Hall, costs in the amount of $633.70.1

       DONE AND ORDERED at Jacksonville, Florida, this 1st day of

 December 2020.




       Rounded up to the nearest penny, $633.70 is half of the total amount
       1

 Defendant seeks ($1,317.34) minus the copying/printing costs ($49.95).
                                        6
Case 3:15-cv-01054-BJD-PDB Document 256 Filed 12/01/20 Page 7 of 7 PageID 1684




 Jax-6
 c:
 Counsel of Record




                                      7
